          Case 1:20-cv-07807-KHP Document 26 Filed 09/16/21 Page 1 of 1


                                                                                              09/16/2021

ROBERT WISNIEWSKI P.C.                               17 STATE STREET, SUITE 820 • NEW YORK, NY 10004
   ATTORNEYS-AT-LAW                                    T EL: (212) 267-2101 •WEBSITE: www.rwapc.com



                                                                September 15, 2021
Hon. Katherine H. Parker, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
       VIA ECF
                                                                                                09/16/2021
                        Re:     Zielinski v. Linmar Construction Corp. et al
                                SDNY Docket No.: 20-cv-07807 (KHP)

Dear Judge Parker,

       I represent Plaintiff in the above action. Along with opposing counsel, I am asking for yet
another one week extension of time for the parties to file the Cheeks motion for Your Honor to
approve the FLSA settlement in this matter from today to September 22, 2021. This is the second
request of this kind and there is no prejudice to any party. Your Honor was kind enough to
approve the previous request.

         The reason for this request is that counsel for the parties still need to work out the text of
the motion which they believe should take them a very short time. We assure Your Honor that
the delay here does not mean in any way that there are differences between the parties that will
scuttle the deal – the settlement agreements at bar are already executed by all parties. However,
owing to the religious holidays we believe that another week should be sufficient time to
accomplish this task. The delay at bar occurred because I fell ill after returning from my trip
abroad and was delayed in submitting the text of the motion to opposing counsel. We tried to
soldier on and submit the motion by today but, alas, were unable to accomplish it. Hence the
instant request.

        Thank You for your attention to the foregoing.

                                                                Sincerely,

                                                                /s/ Robert Wisniewski
                                                                Robert Wisniewski
